Citation Nr: 0923376	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for residuals of a 
cervical spine injury, currently rated 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from February 1965 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran testified at a hearing before the Board at the RO 
in April 2009; the undersigned Veterans Law Judge presided.  


FINDINGS OF FACT

1.  A rating decision in August 2004 last denied service 
connection for asthma.  The Veteran was notified of that 
decision and did not submit a notice of disagreement within 
one year of the mailing of that notice.  

2.  Evidence received since the August 2004 rating decision 
pertaining to service connection for asthma is merely 
cumulative of the evidence that was previously of record and 
considered.  It does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

3.  The record does not include credible supporting evidence 
that the Veteran's claimed in-service stressor for her 
diagnosed PTSD occurred.  

4.  The Veteran's cervical spine disability has been manifest 
throughout the appeal period by motion in each axis that is 
limited to some degree by pain, but without either actual or 
effective ankylosis.  There is no evidence of any 
incapacitating episodes due to intervertebral disc syndrome 
of the cervical spine.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 2004 rating decision, 
which denied the veteran's claim for service connection for 
asthma, is not new and material and the claim is not 
reopened; the August 2004 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  

3.  The criteria are not met for an increased rating for 
residuals of a cervical spine injury, currently rated 30 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Asthma

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in August 1966 initially denied service 
connection for asthma on the basis that it was a 
constitutional or developmental condition which pre-existed 
her period of service.  Service connection was also denied in 
an August 2004 rating decision, which determined that new and 
material evidence had not been presented to reopen the claim.  
The Veteran was notified of both decisions and did not file a 
notice of disagreement within one year of the mailing of that 
notice.  

The evidence that was of record and considered by the August 
2004 decision included the Veteran's service treatment 
records, the reports of VA compensation examinations in June 
1966 and September 1977, records of private treatment for her 
asthma dated in the 1970's and from 1986 to 2004.  The 
service treatment records showed that she had had asthma 
since she was a child.  A medical board found that the asthma 
pre-existed service and was not aggravated by service.  The 
post-service examination and treatment records showed that 
she had continued to receive ongoing treatment for her 
asthma.  

Evidence added to the record since August 2004 consists 
primarily of private and VA medical records dated since that 
decision that show continuing treatment for year-round 
asthma.  No examiner has suggested that the Veteran's asthma 
did not pre-exist her period of service or that it was 
aggravated by service.  

The Veteran and her representative argued at her Board 
hearing, essentially, that her service treatment records show 
that she was treated for colds and that the colds led to the 
asthma attack which formed the basis for her medical 
discharge.  She contends that her asthma was aggravated by 
service.  That argument, however, does not in itself 
constitute new evidence concerning the question of in-service 
aggravation of the condition, since service connection was 
previously denied, in part, on that basis.  

None of the additional medical records provides any new 
evidence indicating that the Veteran's asthma did not pre-
exist her period of service.  Nor do any of the additional 
records indicate that it was aggravated by service, i.e., 
that it worsened beyond the natural progress of the disease 
during service.  As discussed above, the records show nothing 
more than continued treatment for a disease that was 
previously known to exist.  

Accordingly, the Board finds that the additional evidence is 
merely cumulative of the evidence that was previously of 
record and considered.  As such, it is not new.  Further, it 
does not raise a reasonable possibility of substantiating the 
claim.  

Therefore, the Board concludes that no new and material 
evidence has been presented to reopen the Veteran's claim for 
service connection for asthma.  

PTSD

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the January 2005 VCAA 
letter.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).  

The record shows that the Veteran had less than one year of 
active service and did not serve outside the Continental 
United States.  She did not engage in combat with the enemy.  

The Veteran contends that she was raped during service and 
that she now has PTSD due to that sexual trauma.  Her service 
treatment records and service personnel records, however, do 
not reflect any report of or evaluation following a rape or 
other sexual trauma.  She has stated, including at her 
hearing, that she did not report the rape at the time of its 
occurrence out of fear and due to the stigma that would have 
resulted from such disclosure.  She has indicated, however, 
that, in 1966 or 1967, someone from the local health 
department called on her aunt, with whom she had previously 
been living, to advise the Veteran that she should seek 
medical evaluation for possible syphilis.  

The Veteran's aunt has submitted statements indicating that 
the Veteran told her that it was the man who had raped her 
during service who gave her syphilis.  

The local health department, however, responded to a records 
request that no records of her treatment were found.  
Further, none of the VA or private treatment records that are 
available reflect a diagnosis of or treatment for syphilis; 
there is no medical evidence that the Veteran ever had 
syphilis.  

While the statements by the Veteran's aunt appear to provide 
some support for her claim that she was raped during service, 
the lack of medical evidence to corroborate that she was ever 
evaluated or treated for syphilis significantly detracts from 
the probative value of the aunt's statements.  

VA and private treatment records dated since 2004 do show 
that the Veteran has been treated for PTSD, which examiners 
have related, in part, to the rape she described as having 
occurred during service.  

The Veteran has also stated that she was a virgin at the time 
of the rape during service and that the rape significantly 
altered her ability to have relationships with men.  However, 
the record indicates that she has at least one adult child.  
The Board finds that that latter fact significantly reduces 
the credibility of the claimed mental effect of the Veteran's 
reported in-service rape.  She has not submitted any other 
evidence to corroborate her account of the stressor incident, 
although she was requested to do so.  

Therefore, the Board finds that there is no credible 
supporting evidence that the claimed in-service stressor 
occurred.  Lacking a verified stressor, even though examiners 
have diagnosed PTSD due, in part, to a reported in-service 
stressor, the criteria for service connection for PTSD are 
not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Increased rating 

The present appeal involves the Veteran's claim that the 
severity of her service-connected residuals of a cervical 
spine injury warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Veteran's cervical spine disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 5243.  
Under this Code, the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made on 
the total duration of incapacitating episodes over the past 
12 months.  When rating on this basis, a 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating may be 
assigned.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Veteran's spine disability may also be evaluated under 
Diagnostic Code 5237 using the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease, a 40 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.  

The Veteran underwent a VA compensation examination in June 
2004.  She reported to the examiner that she had pain and 
decreased range of motion of her neck 24 hours a day, seven 
days a week, which she characterized as 8/10 in severity.  
She denied having any weakness, loss of endurance, or 
incoordination with repetitive neck motion.  The Veteran also 
denied having any incapacitating episodes of neck pain in the 
preceding 12 months.  On examination, the neck was nontender.  
Flexion was possible to 10 degrees, where it stopped due to 
pain.  Extension was accomplished to 30 degrees before pain 
stopped the motion.  Rotation of the neck to the right was 
possible to 45 degrees where the Veteran reported pain, and 
rotation to the left was accomplished to 30 degrees, where 
she reported pain shooting into her left arm.  Pain also 
prevented lateral flexion beyond 40 degrees to the right and 
30 degrees to the left; she indicated that the pain on left 
lateral flexion would shoot into her left arm.  X-rays 
revealed early degenerative disc disease at C5-6.  

Another VA compensation examination was conducted in October 
2007.  The Veteran also reported to that examiner that she 
had constant pain in the posterior aspect of her neck, which 
she rated at 10/10.  She also stated that the pain could be 
elicited by activity and was partially relieved by rest and 
medication.  On examination, there was no ankylosis of the 
thoracolumbar spine.  The examiner indicated that there was 
decreased range of motion of the cervical spine, but he 
failed to provide range of motion data.  He also noted that 
there was subjective pain on motion, stiffness, and weakness 
of the neck.  On re-examination in November 2007, the 
examiner indicated that cervical spine flexion was 
accomplished to 30 degrees, with pain noted at that point.  
Extension was limited by pain at 40 degrees.  Lateral flexion 
was possible to 30 degrees in each direction, with pain at 
that point.  And lateral rotation was limited by pain at 70 
degrees in each direction.  That examiner indicated that 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  She also stated that there was no evidence 
of intervertebral disc syndrome of the cervical spine with 
chronic and permanent nerve root involvement.  

The Board notes that the August 2004 rating decision which 
assigned a 30 percent rating for the Veteran's cervical spine 
disability also assigned a separate 10 percent rating for 
left upper extremity radiculopathy associated with residuals 
of a cervical spine injury.  The Veteran did not appeal the 
rating that was assigned for impairment of the left upper 
extremity, but she did appeal the 30 percent rating for the 
cervical spine disability.  Therefore, manifestations due to 
the radiculopathy cannot be considered in evaluating the 
Veteran's cervical spine disability.  See 38 C.F.R. § 4.14 
(2008).  

At her hearing, the Veteran described the limited function 
she has due to her neck disability, essentially as noted by 
the VA examiners.  She stated that she had not sought 
treatment for her cervical spine disability in the previous 
four years.  

Clearly, there is no medical evidence of any ankylosis of the 
Veteran's cervical spine.  Although she has reported to 
examiners and even testified at her hearing that her neck 
hurts all the time, three different VA examiners have noted 
that the Veteran is able to move her neck painlessly in each 
axis, up to a point.  Although she clearly has limited range 
of motion of her cervical spine, the Board finds that such 
movement does not constitute effective ankylosis.  Moreover, 
she has denied that she has experienced any incapacitating 
episodes due to pain caused by the diagnosed degenerative 
disc disease. 

Because the Veteran denied having any weakness, loss of 
endurance, or incoordination with repetitive neck motion in 
June 2004, and because the most recent VA examiner in 
November 2007 also indicated that function of her cervical 
spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use, the Board also finds that a greater rating is 
not warranted on that basis.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board concludes that the criteria are not 
met for a rating greater than the currently assigned 30 
percent under the General Rating Formula.  Moreover, the 
criteria are also not met for a separate compensable rating 
under the Formula for Rating Intervertebral Disc Syndrome.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected cervical spine disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

For all the foregoing reasons, the claim for an increased 
rating for residuals of a cervical spine injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of May 2004 and May 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decisions 
in August 2004 and January 2007.  Although the appellant has 
the right to timely, content-complying notice and proper 
subsequent VA process, she has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, including at a hearing.  
Also, in May 2006, the RO notified the Veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of her claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was previously notified generally 
concerning what needed to be shown to support a higher 
disability evaluation, she was not given the specific notice 
required by Vazquez-Flores prior to the denial of her claims 
for increase.  Nonetheless, she was provided with specific 
Vazquez-compliant notice in a letter in July 2008, prior to 
the last supplemental statement of the case.  Moreover, she 
has had ample opportunity to supply information or evidence 
concerning worsening or increase in severity of her cervical 
spine disability and the effect such worsening has on her 
employment and daily life, including at a hearing.  Thus, the 
Board concludes that the Veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decision that is the subject 
of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for asthma is not reopened.  

Service connection for posttraumatic stress disorder (PTSD) 
is denied.  

An increased rating for residuals of a cervical spine injury, 
currently rated 30 percent, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


